
	
		II
		109th CONGRESS
		2d Session
		S. 2699
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2006
			Mr. Brownback (for
			 himself and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote the research and development of drugs related
		  to neglected and tropical diseases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of Neglected Diseases Act
			 of 2006.
		2.Patent extension
			 and restoration
			(a)In
			 generalChapter 14 of title 35, United States Code, is amended by
			 inserting after section 156 the following:
				
					156a.Extension and
				restoration of patent terms relating to neglected and tropical
				diseases
						(a)DefinitionsIn
				this section, the term—
							(1)AIDS
				means the acquired immune deficiency syndrome;
							(2)AIDS
				drug means a drug indicated for treating HIV;
							(3)eligible
				patent means a patent that—
								(A)claims—
									(i)an approved new
				molecular entity standard review drug;
									(ii)an active
				ingredient of such new molecular entity standard review drug;
									(iii)a process of
				making or using the new molecular entity standard review drug; or
									(iv)a process of
				making an active ingredient of such new molecular entity standard review drug;
				and
									(B)is owned by or
				licensed to a person that has filed and received approval of an application
				described in section 505(b)(1) of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 355(b)(1)), for a tropical disease product;
								(4)HIV
				means the human immunodeficiency virus, the pathogen that causes AIDS;
							(5)neglected
				or tropical disease means—
								(A)HIV, malaria,
				tuberculosis, and related diseases; or
								(B)any other
				infectious disease that disproportionately affects poor and marginalized
				populations, including those diseases targeted by the Special Programme for
				Research and Training in Tropical Diseases cosponsored by the United Nations
				Development Program, UNICEF, the World Bank, and the World Health
				Organization;
								(6)new
				molecular entity standard review drug—
								(A)means a drug
				that—
									(i)has never been
				marketed in the United States;
									(ii)appears to have
				therapeutic qualities superior to the therapeutic qualities of another drug
				that is marketed in the United States; and
									(iii)is designated
				by the Secretary of Health and Human Services under section 524 of the Federal
				Food, Drug, and Cosmetic Act as having a new molecular entity chemical type
				classification and standard review drug treatment potential classification,
				other than drugs developed to treat serious or life-threatening diseases;
				and
									(B)shall not include
				a subpart E drug or an AIDS drug;
								(7)regulatory
				review period means the period described under section
				506(g)(1)(B);
							(8)subpart E
				drug means a drug developed or evaluated under special procedures for
				drugs to treat life-threatening or severely debilitating illnesses under
				subpart E of part 312 of title 21 of the Code of Federal Regulations;
				and
							(9)tropical
				disease product means a product that—
								(A)is approved for
				use in the treatment of a neglected or tropical disease;
								(B)is a new drug,
				antibiotic drug, biological product, device, diagnostic, or other tool for
				treatment, as those terms are used in the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 301 et seq.) and the Public Health Service Act (42 U.S.C. 201 et
				seq.); and
								(C)is certified by
				the Secretary of Health and Human Services under section 524 of the Federal
				Food, Drug, and Cosmetic Act .
								(b)Patent term
				extensionThe term of an eligible patent shall be extended by a
				period not to exceed 2 years and not less than 6 months in duration if—
							(1)an application in
				conformance with the requirements of subsection (d) is submitted to the
				Director by either the owner of record of the patent or its agent on the later
				of—
								(A)on or before the
				date specified under subsection (d)(3); or
								(B)within 45 days
				after the date of issuance of the patent;
								(2)the term of the
				eligible patent that is the basis of the application has not expired prior to
				the date that the application is submitted under subsection (d);
							(3)the regulatory
				review period for the tropical disease product has not been relied upon to
				support an application to extend the term of another patent under this section
				or under any other provision of law; and
							(4)the Food and Drug
				Administration has certified the eligibility of that tropical disease product
				for patent extension.
							(c)Patent term
				restorationThe term of a patent for a tropical disease product
				shall be restored by a period equal to the number of days in the regulatory
				review period, if, with respect to the patent that is the basis for
				application—
							(1)the owner of
				record of the patent or its agent submits an application to the Director on the
				later of—
								(A)on or before the
				date specified under subsection (d)(3); or
								(B)on or before 45
				days after the date of issuance of the patent;
								(2)the patent has
				not been previously restored or extended under this section;
							(3)the term of the
				patent has not expired prior to the date that the owner of the record of the
				patent or its agent submits an application to the Director;
							(4)the regulatory
				review period for the product has not been relied upon to support an
				application to extend the term of another patent under any section of this
				title; and
							(5)the Food and Drug
				Administration has certified the eligibility of that tropical disease product
				for patent restoration.
							(d)Administrative
				provisions
							(1)In
				generalTo obtain an extension or restoration of the term of an
				eligible patent or patent of a tropical disease product under this section, the
				assigner of record and licensee of record of the eligible patent or tropical
				disease product or the agent of the assigner of record and licensee shall
				submit an application to the Director.
							(2)ContentThe
				application shall contain—
								(A)a description of
				the approved tropical disease product and the Federal statute under which
				regulatory review relating to such product occurred;
								(B)the identity
				of—
									(i)the eligible patent for which an extension
				is sought under this section; or
									(ii)the patent for a
				tropical disease product for which a restoration is sought under this
				section;
									(C)an undertaking by
				the applicant to make publicly available independently audited financial
				statements to verify commercialization of the approved tropical disease
				product; and
								(D)such other
				information as the Director may require including additional information to
				establish that the eligible patent or tropical disease product meets the
				requirements of this section.
								(3)Submission of
				applicationUpon submission of the application for approval of
				the tropical disease product to the Food and Drug Administration, the sponsor
				shall give notice of which patent it would extend if the patent becomes
				eligible for the extension or restoration upon successfully completing the
				research. The Secretary of Health and Human Services shall publish the
				notice.
							(4)Irrevocable
				electionThe submission of an application under this section is
				an irrevocable election of the application of this section to the eligible
				patent or patent for a tropical disease product that is the basis of the
				application. An eligible patent or patent for a tropical disease product that
				is the basis of an application submitted under this section may not be the
				subject of an application made under section 156 or any other provision of
				law.
							(5)Rule of
				constructionNothing in this section shall be construed to
				prohibit an extension, under an application made under any other section of
				this title, of the term of a patent relating to a tropical disease product
				that, prior to the effective date of this section, was approved for commercial
				marketing for a nontropical disease use.
							(e)LimitationAn
				eligible patent may not be extended under this section if—
							(1)the tropical
				disease product was approved for commercial marketing prior to the date of
				enactment of this section; or
							(2)the eligible
				patent that is the basis of the application under this section expired prior to
				the date of enactment of this
				section.
							.
			(b)Designation for
			 patent extension and restorationChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 523
			 the following:
				
					524.Designation
				for patent extension and restoration
						(a)DefinitionsIn
				this section:
							(1)New molecular
				entity standard review drugThe term new molecular entity
				standard review drug has the meaning given that term in section 156a of
				title 35, United States Code.
							(2)Tropical
				disease productThe term tropical disease product
				has the meaning given that term in section 156a of title 35, United States
				Code.
							(b)New molecular
				entity standard review drugThe Secretary, acting through the
				Commissioner of Food and Drugs—
							(1)shall designate a
				drug as a new molecular entity standard review drug for purposes of section
				156a of title 35, United States Code, if that drug—
								(A)has a new
				molecular entity chemical type classification and standard review drug
				treatment potential classification; and
								(B)is not a drug
				developed to treat serious or life-threatening diseases;
								(2)shall apply the
				guidance issued in calendar year 2002 on serious or life-threatening diseases
				for purposes of paragraph (1)(B);
							(3)shall maintain
				and annually update a classification list of serious and life-threatening
				diseases; and
							(4)may remove the
				designation of a drug as a new molecular entity standard review drug as
				designated under paragraph (1).
							(c)Tropical
				disease productsThe Secretary shall certify tropical disease
				products for purposes of section 156a of title 35, United States
				Code.
						.
			(c)Technical and
			 conforming amendmentThe table of sections for chapter 14 of
			 title 35, United States Code, is amended by inserting after the item relating
			 to section 156 the following:
				
					
						156a. Extension and restoration
				of patent terms relating to neglected and tropical
				diseases.
					
					.
			(d)Study and
			 report
				(1)StudyThe
			 Director of the United States Patent and Trademark Office, in conjunction with
			 the Food and Drug Administration, the Department of Health and Human Services,
			 and the United States Agency for International Development, shall conduct a
			 study on the effect of patent extension and restoration on the ability of
			 pharmaceutical companies to develop and distribute tropical disease products
			 for poor and marginalized populations.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Director of
			 the United States Patent and Trademark Office shall submit a report on the
			 results of the study under paragraph (1) to—
					(A)the Committee on
			 Foreign Relations of the Senate and the Committee on Health, Education, Labor,
			 and Pensions of the Senate; and
					(B)the appropriate
			 committees of the House of Representatives.
					
